Citation Nr: 0917800	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  03-35 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1967.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for PTSD.  In 
January 2002, the Veteran requested that his claims file be 
transferred to the RO in Seattle, Washington.  

In a VA Form 9 submitted in November 2003 addressing his 
claim for service connection for PTSD, the Veteran requested 
a Travel Board hearing.  Then, in a VA Form 9 in November 
2005 appealing the effective date for a grant of service 
connection for tinnitus, the Veteran requested a Board 
hearing in Washington, D.C.  Finally, in a signed submission 
in May 2006, the Veteran informed that he no longer desired a 
Board  hearing.  

The Board in a January 2008 decision denied the claim for 
service connection for PTSD.  However, the United States 
Court of Appeals for Veterans Claims (Court) by a February 
2009 Order approved a Joint Motion for Remand (Joint Motion), 
vacating the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veteran contends that he has PTSD due to multiple in-
service stressors.  His service records show that his 
military occupational specialty was cartography draftsman.  
He was assigned to an overseas command in Vietnam from April 
1967 to April 1968.  At that time his assignment was with the 
589th Engineering Battalion (construction) as a construction 
draftsman.  His service records indicate no combat-type 
duties or assignments.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997). 

If the evidence shows that the Veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor(s).  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

The Army Joint Services Records Research Center (JSRRC), 
formerly the Armed Services Center for Research of Unit 
Records (CRUR), in reply in September 2004 to an RO query 
regarding alleged stressors, provided a unit history of the 
589th Engineering Battalion, to which the Veteran had been 
attached in Vietnam.  That history indicated that the 
battalion had been attached to a headquarters company, and 
built roads and other structures over the course of the 
Veteran's stationing in Vietnam.  The unit history provides 
no account of the 589th Engineering having encountered enemy 
forces, having been engaged in combat with the enemy, or 
having suffered any war casualties.  The unit history does 
not otherwise inform of any events over the period of the 
Veteran's Vietnam service that might conceivably be deemed 
stressors to support a diagnosis of PTSD.  

In a statement by the Veteran, a copy of which was submitted 
in August 2007, he contended that they and his fellow 
servicemembers were under "constant mortar attacks."  
However, mortar attacks were nowhere mentioned in the unit 
history, and mortar attacks are not otherwise verified.  
Regarding the Veteran's multiple, unverified allegations of 
stressors in service not alleged to have been in the course 
of combat with the enemy, the Board again emphasizes that 
these alleged stressors must be independently verified to 
support a claim for service connection for PTSD.  38 C.F.R. 
§ 3.304(f); Cohen, supra.  

The Court-approved February 2009 Joint Motion has mandated 
further attempts at research into alleged stressors through 
the JSRRC.  Specifically, the Veteran has alleged that 
several stressors occurred while he was the 589th Engineering 
Battalion near Phan Tang, Vietnam, during the interval from 
April 1967 to July 1967.  The RO had attempted to narrow that 
search window with the Veteran's assistance, based on the 
understanding that the JSRRC would conduct a search of 
alleged stressor events only for timeframes of no more than 
60 days, based on administrative limitations.  However, the 
Court-approved February 2009 Joint Motion has mandated that 
the RO attempt to verify alleged stressors through the JSRRC 
notwithstanding the Veteran only narrowing the window to 90 
days, between May and July of 1967.  The Joint Motion instead 
mandates that two separate requests be made, for example, one 
for the months of April and May of 1967, and another for the 
months of June and July of 1967.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act (VCAA) and its 
implementing regulations, to include advising 
the Veteran of the evidence necessary to 
substantiate his claim, as well as what evidence 
he is to provide and what evidence VA will 
attempt to obtain on his behalf, in accordance 
with Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and subsequent judicial authority, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

2.  In particular, afford the Veteran the 
opportunity to address his alleged stressors in 
service, and to provide any details of the 
alleged stressors, including as small a time 
frame for their occurrence.  Ask him to assist 
in obtaining any additional medical or lay 
evidence which may further his claim.  

3.  With the information obtained from the 
Veteran regarding his stressors, in addition to 
the information obtained from his 
service/personnel records, attempt to verify the 
Veteran's claimed stressors, as well as awards, 
decorations, and medals if not already otherwise 
confirmed, with the U.S. Army and Joint Services 
Records Research Center (JSRRC).  In compliance 
with the February 2009 Court authorized Joint 
Motion, if the time window for a claimed 
stressor is longer than 60 days, then submit 
however many separate requests are required to 
break the time frame down to intervals of 60 
days or less.  The 90-day window previously 
asserted by the Veteran between from May to July 
of 1967 should thus be broken into two requests.  
The JSRRC should be requested to conduct a 
search of all of the available and appropriate 
sources, and provide any pertinent information 
which might corroborate the claimed stressors 
and the contested awards, decorations, and 
medals.  The requests to the JSRRC, as well as 
any information obtained and any responses 
received, should be associated with the claims 
folders.

3.  After completion of the foregoing, make a 
finding as to the results of the efforts to 
independently verify in-service stressors.  

4.  After completion of all of the above 
instructions, if the RO determines that a 
verified/corroborated in-service stressor is 
present, or that a claimed stressor is based on 
at-least-as-likely-as-not engagement in combat 
with the enemy, afford the Veteran a psychiatric 
examination to address whether a diagnosis of 
PTSD, due to verified in-service stressor(s) or 
other stressors related to in-service combat 
exposure may be made.  All necessary tests 
should be conducted.  The claims folders must be 
made available to the examiner for reviewin 
conjunction with the examination.  In that 
regard, the examiner may rely for stressors to 
support a diagnosis of PTSD only upon stressors 
found by the RO to be corroborated or related to 
assessed combat exposure.  Any necessary, non-
invasive tests should be conducted.  The 
examiner should then address the following:  

a. What are the Veteran's current 
psychiatric disorders, if any?  

b. Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that the Veteran has PTSD due to an 
independently verified in-service 
stressor, or due to a stressor resulting 
from corroborated combat exposure?  The 
examiner's opinions as to both diagnosis 
and etiology must be informed by a review 
of the Veteran's psychiatric history and 
findings including as documented upon VA 
or private treatment and examination 
records, to include review of any 
historical consistencies or 
inconsistencies in asserted or identified 
signs and symptoms of psychiatric 
disorder.  

c.  For any other identified psychiatric 
disorder, is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder developed 
in service or is otherwise causally 
related to service?  Once again, the 
examiner's opinions of both diagnosis and 
etiology must be informed by a review of 
the Veteran's psychiatric history and 
findings including as documented upon VA 
or private treatment and examination 
records, to include review of any 
historical consistencies or 
inconsistencies in asserted or identified 
signs and symptoms of psychiatric 
disorder.  

d.  A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report.

e.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it

f.  If the examiner cannot answer any of 
the questions posed without resorting to 
unsupported speculation, the examiner must 
provide a complete explanation why an 
answer cannot be given.

5.  Thereafter, readjudicate the remanded claim 
de novo.  If the benefit sought is not granted 
to the Veteran's satisfaction, provide the 
Veteran and his representative with a 
supplemental statement of the case and afford 
the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

